Case 4:19-cv-00532-O Document 41 Filed 08/18/20               Page 1 of 7 PageID 737


              UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS
                  FORT WORTH DIVISION


 Vita Nuova Inc., on behalf of itself and
 others similarly situated,

                        Plaintiff,

 v.                                             Case No. 4:19-cv-00532-O

 Alex M. Azar II, in his official capacity
 as Secretary of Health and Human
 Services; United States of America,

                        Defendants.


           SECOND AMENDED COMPLAINT — CLASS ACTION
      Vita Nuova Inc. is a Christian, pro-life organization that wishes to participate in
the federal government’s Title X program. But a federal statute prohibits health-care
providers from receiving federal funds unless they allow their employees to perform
or assist in abortions, with no exemptions or accommodations for religious organiza-
tions (such as Vita Nuova) that oppose elective abortion. See 42 U.S.C. § 300a-7(c).
This statute violates the Religious Freedom Restoration Act, because it fails to exempt
entities (such as Vita Nuova) that oppose abortion for religious reasons. Vita Nuova
is seeking declaratory relief and a permanent injunction against the statute’s continued
enforcement.

                         JURISDICTION AND VENUE
      1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.
      2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).




plaintiff’s second amended class-action complaint                              Page 1 of 7
Case 4:19-cv-00532-O Document 41 Filed 08/18/20             Page 2 of 7 PageID 738


                                      PARTIES
    3.   Plaintiff Vita Nuova Inc. is a nonprofit incorporated under the laws of Texas.
    4.   Defendant Alex M. Azar II is the U.S. Secretary of Health and Human Ser-
vices. His office is located at 200 Independence Avenue SW, Washington, D.C.
20201. Secretary Azar is sued in his official capacity.
    5.   Defendant United States of America is the federal government of the United
States of America.

                           STATEMENT OF CLAIM
    6.   The Title X program authorizes the Secretary of Health and Human Services
to award grants and contracts to entities that provide family-planning services. See 42
U.S.C. §§ 300(a).
    7.   The Title X statute forbids the Secretary to fund any “programs where abor-
tion is a method of family planning.” 42 U.S.C. § 300a-6. See id. (“None of the funds
appropriated under this subchapter shall be used in programs where abortion is a
method of family planning.”).
    8.    Vita Nuova intends to apply for Title X funds at the next available oppor-
tunity in November 2020. The next round of grants is scheduled to be awarded in

the spring of 2021.
    9.    42 U.S.C. § 300a-7(c)(1), however, forbids Title X recipients to “discrimi-
nate in the employment, promotion, or termination of employment of any physician
or other health care professional” who performs or assists in elective abortions. 42
U.S.C. § 300a-7(c)(1) (attached as Exhibit 8).
    10. 42 U.S.C. § 300a-7(c)(1)’s restrictions apply not only to Title X recipients,
but to every entity that receives a grant, contract, loan, or loan guarantee under the
Public Health Service Act, 42 U.S.C. § 201 et seq., the Community Mental Health
Centers Act, 42 U.S.C. § 2689 et seq., or the Developmental Disabilities Services and
Facilities Construction Act, 42 U.S.C. § 6000 et seq. See 42 U.S.C. § 300a-7(c)(1).



plaintiff’s second amended class-action complaint                            Page 2 of 7
Case 4:19-cv-00532-O Document 41 Filed 08/18/20              Page 3 of 7 PageID 739


A separate statutory provision imposes similar requirements on every entity that re-
ceives a grant or contract for biomedical or behavioral research under any program
administered by the Secretary of Health and Human Services. See 42 U.S.C. § 300a-
7(c)(2).
    11. 42 U.S.C. § 300a-7(c)(1) and (c)(2) contain no exemptions or accommo-
dations for religious entities that oppose abortion for sincere religious reasons.
    12. Vita Nuova requires all of its employees to respect the sanctity of human life
at all times, both on and off the job. Vita Nuova will not allow its doctors to perform
elective abortions, nor will it allow its employees to assist in elective abortions, con-
sistent with the employment practices of Catholic hospitals and other Christian
health-care entities that oppose abortion for sincere religious reasons.
    13. A statute that compels HHS grant recipients to allow their employees to
perform or assist in elective abortions conflicts with the Religious Freedom Restora-
tion Act to the extent that it fails to exempt recipients that object to abortion for
sincere religious reasons. This substantially burdens Vita Nuova’s exercise of religion
because it prevents Vita Nuova from participating in the Title X program unless it

allows its employees to perform or assist in elective abortions, in direct contravention
of Vita Nuova’s religious beliefs. There is no compelling governmental interest in

compelling religious health-care entities to employ individuals whose behavior is di-
rectly contrary to the organization’s values, nor is there a compelling governmental
interest in excluding these religious health-care entities from Title X and other feder-
ally funded programs.
    14. The Secretary’s enforcement of 42 U.S.C. §§ 300a-7(c) inflicts injury in fact
because it prevents Vita Nuova from obtaining federal funding funding unless it agrees
to allow its employees to perform or assist in abortions.
    15. The Secretary’s enforcement of 42 U.S.C. §§ 300a-7(c) inflicts further in-
jury on Vita Nuova because it hinders Vita Nuova’s efforts to raise funds and build a


plaintiff’s second amended class-action complaint                             Page 3 of 7
Case 4:19-cv-00532-O Document 41 Filed 08/18/20                Page 4 of 7 PageID 740


network of potential providers because they purport to disqualify devoutly Christian
entities that prohibit their employees from performing or assisting in abortions from
qualifying for Title X funds.
    16. These injuries are caused by the Secretary’s enforcement of 42 U.S.C.
§§ 300a-7(c), and they will be redressed by an injunction that prevents the Secretary
from enforcing 42 U.S.C. §§ 300a-7(c) against entities that oppose abortion for sin-
cere religious reasons.
    17. The Court should therefore:

      a.   Certify a class under FRCP 23(b)(2) that includes every present and
           future health-care provider in the United States that opposes abor-
           tion for sincere religious reasons;

      b.   Declare that 42 U.S.C. §§ 300a-7(c)’s requirements conflict with
           the Religious Freedom Restoration Act, but only as applied to enti-
           ties that oppose abortion for sincere religious reasons, and only to
           the extent that they prohibit such entities from discriminating
           against physicians and health-care personnel that performed or as-
           sisted in the performance of abortions;

      c.   Permanently enjoin the Secretary, along with his officers, agents,
           servants, employees, attorneys, designees, subordinates, and succes-
           sors, as well as any person acting in concert or participation with
           them, from enforcing 42 U.S.C. §§ 300a-7(c) against entities that
           oppose abortion for sincere religious reasons, to the extent those
           provisions forbid discrimination against physicians and health-care
           personnel that performed or assisted in the performance of abor-
           tions.

                      CLASS-ACTION ALLEGATIONS
    18. Vita Nuova brings its challenge to 42 U.S.C. §§ 300a-7(c) as a class action
under Rule 23(b)(2) of the federal rules of civil procedure.
    19. The class comprises every present and future health-care provider in the
United States that opposes abortion for sincere religious reasons.




plaintiff’s second amended class-action complaint                           Page 4 of 7
Case 4:19-cv-00532-O Document 41 Filed 08/18/20               Page 5 of 7 PageID 741


    20. The number of entities in the class makes joinder of the individual class
members impractical.
    21. There are questions of law common to the class. All class members are
health-care providers that oppose abortion for sincere religious reasons. Yet 42 U.S.C.
§ 300a-7(c) prevents these entities from participating in federally funded health and
research programs unless they are willing to employ individuals whose behavior is
directly contrary to the organization’s sincere religious values. The common legal
questions are whether 42 U.S.C. § 300a-7(c) burdens the religious freedom of these
health-care entities that oppose abortion, and whether this burden represents the least
restrictive means of advancing a compelling governmental interest. See 42 U.S.C.
§ 2000bb-1.
    22. Vita Nuova’s claims are typical of other members of the class. 42 U.S.C.
§ 300a-7(c) substantially burdens the religious freedom of each class member in the
same way — by compelling them to choose between employing individuals whose be-
havior is directly contrary to the organization’s sincere religious values or forgoing
federal funding and forfeiting their ability to participate in federally funded health and

research programs.
    23. Vita Nuova adequately represents the interests of the class, and it has no

interests antagonistic to the class.
    24. A class action is appropriate under Rule 23(b)(2) because the defendants are
acting on grounds that apply generally to the class, so that final injunctive relief or
corresponding declaratory relief is appropriate respecting the class as a whole.

                             DEMAND FOR RELIEF
    25. Vita Nuova respectfully requests that the court:
         a.      certify the class described in paragraph 17(a);

         b.      enter the declaratory relief described above under 28 U.S.C. § 2201;




plaintiff’s second amended class-action complaint                              Page 5 of 7
Case 4:19-cv-00532-O Document 41 Filed 08/18/20         Page 6 of 7 PageID 742


        c.    enter the injunctive relief described above under Ex parte Young, 209
              U.S. 123 (1908), and the Administrative Procedure Act, 5 U.S.C.
              §§ 702, 704;
        d.    award costs and attorneys’ fees under 42 U.S.C. § 1988;
        e.    award all other relief that the Court may deem just, proper, or equi-
              table.

                                         Respectfully submitted.

                                          /s/ Jonathan F. Mitchell
 H. Dustin Fillmore III                  Jonathan F. Mitchell
 Texas Bar No. 06996010                  Texas Bar No. 24075463
 Charles W. Fillmore                     Mitchell Law PLLC
 Texas Bar No. 00785861                  111 Congress Avenue, Suite 400
 The Fillmore Law Firm, L.L.P.           Austin, Texas 78701
 1200 Summit Avenue, Suite 860           (512) 686-3940 (phone)
 Fort Worth, Texas 76102                 (512) 686-3941 (fax)
 (817) 332-2351 (phone)                  jonathan@mitchell.law
 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com
                                         Counsel for Plaintiff
 Dated: August 18, 2020                  and the Proposed Class




plaintiff’s second amended class-action complaint                        Page 6 of 7
Case 4:19-cv-00532-O Document 41 Filed 08/18/20          Page 7 of 7 PageID 743


                       CERTIFICATE OF SERVICE
    I certify that on August 18, 2020, I served this document through CM/ECF
upon:

Bradley P. Humphreys
Daniel Reiss
Trial Attorneys
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 305-0878 (phone)
(202) 616-8460 (fax)
bradley.humphreys@usdoj.gov
daniel.riess@usdoj.gov

Counsel for the Defendants
                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiff
                                          and the Proposed Class




plaintiff’s second amended class-action complaint                     Page 7 of 7
